Citation Nr: 1606840	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-44 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for ingrown toenails of the bilateral feet.

2.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1990, from January 1991 to May 1991, from March 2004 to June 2005, and from April 2006 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  A transcript of this hearing is of record.

In December 2015, the Veteran submitted additional evidence in support of his appeal.  At his November 2015 Board hearing, the Veteran waived Agency of Original Jurisdiction review, including the issuance of a supplemental statement of the case, for any new evidence submitted.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's ingrown toenails of the bilateral feet is etiologically related to his active duty service.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a chronic respiratory disability manifested by chronic cough and chest congestion due to an undiagnosed illness, which has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for ingrown toenails of the bilateral feet have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting service connection for ingrown toenails of the bilateral feet and for a respiratory disability, to include as due an undiagnosed illness, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, because the Veteran served in Iraq from June 2004 to October 2004, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015); see also DD Form 214. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

	Ingrown Toenails of the Bilateral Feet

The Veteran contends that he has had chronic foot problems since his active military service.  Specifically, he testified that he had numerous documented reports of ingrown toenails of both feet.  During service, the Veteran had his toenail on his left big toe removed.  Following service, the Veteran said that he continued to experience recurring ingrown toenails and had two more toenails removed on his right big toe and second toe.  The Veteran's wife, of over 10 years, stated that she had personally removed his ingrown toenails every six months and had soaked his feet in Epsom salt to soothe his aches.  See October 2009 Notice of Disagreement, September 2014 statement, and November 2015 Board hearing transcript.

Service treatment records (STRs) from September 1980 to July 1988 document findings related to the complaints, treatment and diagnosis of ingrown toenails on both of the Veteran's feet.  The records note that they would reoccur every three to four months.  

In September 2007, the Veteran underwent a VA examination.  The VA examiner did not diagnose the Veteran with any foot disability as his physical examination and x-rays of his feet were normal.  

The Veteran submitted a November 2015 statement from his private treating podiatrist, who explained that she had been treating the Veteran since 2011.  The private treating podiatrist said that she had diagnosed the Veteran with ingrown toenails and had removed his toenails on his right big toe and right second toe.  Based on her review of his service medical records documenting numerous toenail removals, the Veteran's private treating podiatrist opined that "it is more likely than not that his toenail and feet condition is service-connected."

As an initial matter, the Board finds that the evidence shows that the Veteran had ingrown toenails during the appeal period for his service connection claim.  Although it is not exactly clear when the Veteran was diagnosed with ingrown toenails following service, the November 2015 statement from the Veteran's private treating podiatrist indicated that it was some time after she began treating him in 2011, which was after his service connection claim was filed in May 2007.  Thus, for purposes of his service connection claim, the Veteran has a current disability for ingrown toenails of the bilateral feet.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim). 

The evidence also demonstrates that the Veteran had a chronic history of ingrown toenail problems during his active duty service.  

The Veteran's wife provided competent and credible testimony that following service, the Veteran continued to have ingrown toenail problems that she regularly treated.  

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current ingrown toenails of the bilateral feet are related to his history of ingrown toenails of his bilateral feet during active duty service.  Therefore, the Veteran's claim for service connection for ingrown toenails of the bilateral feet is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Respiratory Disability

Since returning from Iraq, the Veteran asserts that he has had chronic respiratory problems with symptoms, including difficulty breathing, shortness of breath, and a cough that lasts four to five months at a time.  See September 2014 statement.  

STRs during the Veteran's active duty service from 1980 to 2006 document various reported respiratory ailments; however, the Veteran did not receive a definitive chronic respiratory diagnosis.  

Since returning from Iraq, private treatment records from December 2005 to November 2014 reflect that the Veteran had sought treatment for symptoms, including productive cough, chest congestion, nasal and sinus congestion, and occasional shortness of breath on exertion.  He was diagnosed with having upper respiratory infections (URIs), acute and unspecified chronic bronchitis and sarcoidosis.  He had received various treatments for his symptoms, including albuterol inhalers, Augmentin, Azithromycin, and Erythromycin.  

October 2007 and January 2015 VA examinations noted his history of respiratory problems but, upon objective evaluation, found no current symptoms.  

A December 2015 statement from his private treating physician explained that he had been treating the Veteran since October 2012 for an undiagnosed lung condition.  He had referred the Veteran to specialists who were unable to identify or diagnose his lung condition.  Noting his review of the Veteran's medical records which showed various treatments for his lung condition, the private treating physician opined that "it was more likely than not that his lung condition was service-connected and falls in line with the 'undiagnosed illnesses' associated with the Gulf War."

Despite the various respiratory diagnoses for bronchitis, URI, and sarcoidosis, the Veteran's private treating physician confirmed that the Veteran had an undiagnosed lung condition, which could not be identified, even by specialists.  

Because the respiratory symptoms have existed for 6 months or longer, because the symptoms have not been attributed to a known diagnosis, and because intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year warrants at least a 10 percent rating (see 38 C.F.R. § 4.97, Diagnostic Code 6601), an undiagnosed illness has caused a respiratory disability that has been manifested to a degree of 10 percent or more.  There has been no evidence presented that suggests that these symptoms are the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia. 

The Court has stated, "the requirement that a veteran show a nexus between the chronic disability and the undiagnosed illness" impermissibly adds a limitation to, rather than derives from, the statute and the regulation and thus runs afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation imposing fault requirement where no such requirement is imposed by its implementing statute is invalid).  Neumann  v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service connection for a respiratory disability due to an undiagnosed illness have been met.  Service connection is therefore granted for an undiagnosed illness manifested by chronic respiratory symptoms, including chronic productive cough and chest congestion.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for ingrown toenails of the bilateral feet is granted.  

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


